Citation Nr: 0930971	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to service connection for periodontitis for 
outpatient treatment purposes. 

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

3.	Entitlement to an initial compensable rating for a scar 
on the back from spinal surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
periodontitis, and hypertension both as secondary to diabetes 
mellitus. This decision also granted service connection for a 
scar on the back from spinal surgery, as to which the Veteran 
appealed the initial assigned noncompensable evaluation. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals the initial rating for a disability, VA must 
consider the propriety of a "staged" rating based on 
changes in its severity since the effective date of service 
connection).

In its issuance of the August 2008 Supplemental Statement of 
the Case (SSOC), the RO further addressed the claim for 
hypertension as involving a petition to reopen a previously 
denied claim for that disability. The RO has provided notice 
to the Veteran of applicable requirements to reopen this 
matter. See Bernard v. Brown,            4 Vet. App. 384, 394 
(1993).  
 
In March 2008, the Veteran testified during a hearing at the 
RO in Salt Lake City, Utah before the undersigned Veterans 
Law Judge of the Board, and a transcript of that proceeding 
is of record.  

FINDINGS OF FACT

1.	The Veteran's periodontitis has been chronically 
aggravated by his service-connected diabetes mellitus. 

2.	Through an August 2001 rating decision, the RO denied 
the Veteran's petition to reopen a claim for service 
connection for hypertension. Following notice of that 
decision, the Veteran did not commence an appeal.

3.	The additional evidence which has since been received 
and associated with the record does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim.

4.	The service-connected scar on the back due to spinal 
surgery is not of a surface area that would warrant a 
compensable rating, nor are there signs or symptoms of scar 
instability, tenderness to palpation, or otherwise associated 
limitation of function. 


CONCLUSIONS OF LAW

1.	The criteria are met for a grant of service connection 
for periodontitis, as secondary to diabetes mellitus, for 
purposes of eligibility for outpatient dental treatment. 38 
U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.381, 17.161 (2008).

2.	The August 2001 RO rating decision that denied the 
Veteran's petition to reopen a claim for service connection 
for hypertension is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2008).

3.	New and material evidence has not been received to 
reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

4.	The criteria for an initial compensable rating for a 
scar on the back from spinal surgery are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 
4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is granting the benefits sought on appeal of 
entitlement to service connection for periodontitis for VA 
treatment purposes. Assuming, without deciding, that any 
error was committed as to implementation of the VCAA's duty 
to notify and assist provisions, this error was harmless in 
its application to adjudication of this claim, and need not 
be further discussed. See Bernard v. Brown, 4 Vet. App. 384 
(1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Through VCAA notice correspondence dated between March 2003 
and April 2004, the RO notified the Veteran as to each 
element of satisfactory notice set forth under the Pelegrini 
II decision pertaining to the petition to reopen a claim for 
service connection for hypertension. The May 2005 Statement 
of the Case (SOC) and later Supplemental SOC (SSOCs) 
explained the general criteria to establish a claim for 
service connection, as well as provided a claim-specific 
definition of "new and material" evidence as prescribed by 
the Kent decision. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). 

The Veteran is also appealing the initial rating assigned 
following the RO's April 2004 decision that granted 
entitlement to service connection for a scar due to lumbar 
spine surgery. Where a claim for service connection has been 
substantiated and an initial rating and effective date 
assigned, the filing of a NOD with the RO's decision as to 
the assigned disability rating does not trigger additional 38 
U.S.C.A. § 5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements." See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). Here, the 
RO apprised the Veteran of the requirements of the VCAA 
through correspondence on his then-pending claim for service 
connection for a post-surgical scar, and no further VCAA 
notice is required. In any event, in August and December 2008 
SSOCs the RO delineated the rating criteria pertaining to 
evaluation of that disorder.

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment, and medical records from various 
private treatment providers. The Veteran has also undergone 
several VA examinations. See 38 C.F.R. § 4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). The Veteran has provided copies of medical 
journal articles, and several statements in support of his 
claims. He testified during a March 2009 Travel Board hearing 
before the undersigned. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Service Connection for Periodontitis

There is of record competent medical opinion evidence which 
indicates that the Veteran's periodontal disease has 
undergone aggravation by reason of his service-connected 
diabetes mellitus, and thus demonstrating a secondary 
etiological relationship between periodontal disease and 
service-connected disability. Hence, the Board is granting 
service connection for periodontal disease for VA treatment 
purposes. 

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained in the line of duty while in the military.          
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303(a) (2008). 

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). See also 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996). 
 
Under the current version of 38 C.F.R. § 3.310(b), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service 
connected. In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the current level of severity of the nonservice-connected 
disease or injury. These evaluations of baseline and current 
levels of severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

In regard to claims for service connection for a dental 
disability, under 38 C.F.R. § 3.381, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided under 38 C.F.R. § 
17.161. See also Woodson v. Brown, 8 Vet. App. 352, 354 
(1995). The rating agency will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
Section 3.381 then sets forth applicable procedures to 
determine dental treatment eligibility, including various 
provisions under which an identified condition is presumed 
service-related. The regulation further provides that acute 
periodontal disease      will not be considered service-
connected for treatment purposes. 38 C.F.R. § 3.381(e)(2). 

Access to outpatient dental services is available for those 
individuals having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability, and may be 
authorized for only those dental conditions which, in sound 
professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.  See 38 C.F.R. § 17.161(g). 

In comparison, service-connected compensation for loss of 
teeth or other qualifying dental disorder generally requires 
that there have manifested loss of substance of body of 
maxilla or mandible, or of the soft tissue surrounding that 
region. See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 
(provision of the VA Rating Schedule pertaining to 
compensation for loss of teeth). The present claim however is 
limited in scope to entitlement to service connection for 
purpose of receipt of VA outpatient treatment services.

In January 2004, the Veteran underwent VA examination for gum 
disease. At that time he experienced generalized 
interproximal bone loss and deep pocketing around several of 
his teeth due to periodontal disease. The periodontal 
pocketing ranged from 5 to 6-mm in the molar areas with 
mobilities of teeth numbers 13, 15 and 26 noted. The Veteran 
reported that he had several tooth mobilities on his right 
side but these had "tightened up" following periodontal 
therapy. He had a regular program of home care including 
intermittent flossing and use of a hydrogen peroxide 
solution. There was visible plaque and calculus on multiple 
teeth, although the Veteran was free of dental caries. The VA 
examiner determined that the Veteran's periodontal condition 
was the result of bacterial infection in the gingival sulci 
around his teeth, and poor host response to the infection. 
His tooth mobilities were the result of bone loss from the 
chronic periodontal disease process.
The examiner further found that the Veteran's presentation of 
periodontal disease could not be considered as having 
diabetes mellitus as the sole and proximate cause. Etiologic 
deposits of bacterial plaque and calculus were readily 
demonstrable. Periodontal disease was caused entirely by the 
presence of different forms of bacteria either on the teeth 
or under the gingiva (gums), and might worsen due to 
medication, poor nutrition, clenching and grinding of teeth, 
stress, smoking and genetic predisposition. It was well-
documented in the literature, however, that diabetes, 
particularly if poorly controlled, could have a deleterious 
effect on the host immune response in periodontitis. The 
examiner summarized that diabetes mellitus, type II, was not 
the sole and proximate cause of the Veteran's periodontal 
disease, but it had likely impacted the course of this 
disease in a negative way over time. 

The June 2004 correspondence of Dr. J.S., a private dentist, 
states that on a periodontal examination, the Veteran had 
generalized advanced periodontal disease, a condition which 
resulted in the loss of the supportive structures to the 
teeth. According to this treatment provider, the cause was 
bacterial plaque retention on the root of the teeth, and the 
Veteran was more susceptible to this condition due to his 
diabetes. 

Records of VA treatment show periodic evaluation and 
monitoring for periodontal disease, in accordance with at 
that time approved outpatient treatment. An April 2004 record 
notes the presence of periodontal pocketing in several areas, 
and marked mobility and bone loss near the apex in tooth 
number 15 with extraction of that tooth recommended. The 
treating dentist advised the Veteran that uncontrolled 
periodontal health might inhibit control of his diabetic 
condition, and vice-versa.

A September 2005 VA examination for diabetes mellitus 
indicated in relevant part that the Veteran did have 
periodontal disease by history, and subtly on examination at 
that time. The periodontal disease developed in 1998 or 1999 
soon after the diagnosis of diabetes. In the opinion of the 
examiner, the periodontal disease process was well under 
control with the use of peroxide mouthwash, water pick, 
flossing and regular brushing. The examiner found however, 
that flare-ups of the periodontal disease process might well 
be aggravated by the underlying diabetes.   If there was an 
infectious process in the periodontal condition, which the 
examiner suspected, then diabetes made the Veteran more 
vulnerable to develop infections and possibly somewhat more 
difficult to treat in the underlying infectious process in 
the gingiva. The examiner clarified that the periodontal 
disease was not caused by or a result of the Veteran's 
underlying diabetes, but it was fair to say that the diabetes 
could aggravate any exacerbation of the periodontal disease. 

The Board has reviewed the preceding, and concludes there is 
a demonstrable basis for service connection for periodontitis 
for VA treatment purposes, as secondary to the disorder of 
diabetes mellitus. The record provides the opinions of 
several dental treatment providers who have established a 
plausible link between manifestations of periodontitis, 
particularly when there was an exacerbation of symptoms, and 
service-connected diabetes mellitus. The most favorable and 
conclusive such pronouncement, the January 2004 VA 
examination report, observed that the association between gum 
disease and diabetes was well-documented, and further that 
diabetes, while certainly not the only cause of 
periodontitis, likely negatively impacted gum disease over 
time. As such, the opinion posits that diabetes affected the 
Veteran's periodontitis in a permanent and ongoing manner, 
which is an essential requirement for showing aggravation. 
See 38 C.F.R. § 3.310(b) (defining aggravation as a form of 
clear increase in severity of disability over the baseline 
degree of severity, which would correspond to a greater level 
of compensation under the VA rating schedule). 

Additional medical professionals who have reviewed this case 
have offered consistent conclusions, if less directly 
relevant to the question of aggravation. An April 2004 
outpatient dental record indicates the Veteran received 
advisement that uncontrolled diabetes might impact his 
periodontal health, and in June 2004 correspondence, a 
private dentist similarly observed that there was the 
likelihood of this correlation. The September 2005 examiner 
for diabetes, meanwhile, found that diabetes likely made 
flare-ups of gum disease worse by causing difficulty in 
treating the infectious process in the gingiva. This 
determination, while not by itself connoting aggravation, is 
fully consistent with the more definitive statement of the 
January 2004 examiner in ascertaining an objective 
relationship to service-connected disability. The Board 
recognizes that in each of the foregoing, the examiner did 
not offer precise characterizations of the amount of 
aggravation, compared to baseline severity, as 38 C.F.R. 
3.310(b) warrants for consideration. Here, however, where 
disability compensation is not the objective sought, but 
rather outpatient treatment eligibility, it is sufficient 
that some measurable form of aggravation has occurred. 

Also considered is 38 C.F.R. § 3.381 itself which provides 
that acute periodontal disease is not to be service-connected 
for outpatient treatment purposes, but that in the present 
instance aside from the fact that the Veteran's condition is 
not acute, the purpose of that provision is to exclude those 
situations where a claimant's periodontal disease is not of 
service origin. Unlike that situation, the present case 
involves secondary service connection, and there is competent 
medical evidence linking the aggravation of gum disease to at 
least one service-connected disability. The issue of 
causation is not in significant dispute, and there is no 
plausible reason to apply the exclusion noted under 38 C.F.R. 
§ 3.381(e). 

For these reasons, the Board finds that resolving reasonable 
doubt in the Veteran's favor, the competent evidence 
establishes the finding of a secondary medical relationship 
between periodontitis, and his service-connected diabetes 
mellitus. There can be no doubt that further medical inquiry 
could be undertaken with a view towards development of the 
claim. However, under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994). 

The Board concludes that such has occurred here, and the 
evidence is in relative equipoise, under which circumstances 
the benefit-of-the-doubt rule applies. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Accordingly, on this basis, service connection for 
periodontitis, for outpatient treatment purposes is 
warranted. 



Petition to Reopen Claim for Service Connection for 
Hypertension

An October 1991 RO rating decision denied the Veteran's 
original claim for service connection upon finding that 
hypertension was not incurred or aggravated during service, 
nor should it be presumed incurred in service based on 
manifestation within one-year of separation from service. 
Upon receipt of notice of that decision, the Veteran did not 
initiate an appeal through filing a timely Notice of 
Disagreement (NOD), and hence that decision became final on 
the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.201.

The Veteran filed a prior petition to reopen his claim in 
September 12, 2000.            The RO determined that new and 
material evidence had not been received to reopen the claim, 
as it did not demonstrate hypertension was due to an incident 
of service.          The RO expressly considered the 
Veteran's claim that hypertension was related to Agent Orange 
exposure in service, and in the alternative to his service-
connected chloracne, and found no evidence to support this 
premise. Additional evidence then reviewed comprised VA 
outpatient records, a VA examination report for chloracne, 
and statements from the Veteran. The Veteran received notice 
of the RO's decision later that month. He did not file a 
timely NOD to commence the appeal process, and hence the 
August 2001 rating decision became final and binding on the 
merits. 

The Board will consider the evidence of record since the 
August 2001 rating decision in reviewing the Veteran's 
current petition to reopen. See Juarez v. Peake, 21 Vet. App. 
537, 542 (2008) (in adjudicating a petition to reopen 
consideration must be provided to evidence received since the 
last final rating decision on a claim, whether a denial of 
the original claim or a petition to reopen).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).


For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The previous basis for denial of the Veteran's claim was the 
absence of evidence of medical causation on the basis of a 
direct relationship between hypertension and service. He has 
since further contended that his hypertension is secondarily 
related to his service-connected disabilities of diabetes 
mellitus and/or PTSD, and in particular alleges that his 
hypertension was chronically aggravated by his diabetes 
mellitus over time. See 38 C.F.R. § 3.310(b) (providing for 
secondary service connection where involving a nonservice-
connected disorder aggravated by a service-connected 
disability, beyond that worsening due to the natural disease 
process).

The additional evidence associated with the claims file since 
the August 2001 denial of the last petition to reopen, 
consists of records of VA outpatient treatment dated from 
December 2001 to September 2006; a June 2005 letter from a VA 
treating physician; reports of several VA Compensation and 
Pension examinations, including a September 2005 examination 
for diabetes; September 2006 correspondence indicating 
approval of disability retirement from the Federal 
government, with which the Veteran was previously employed; a 
medical journal article; and the transcript of the Veteran's 
March 2008 hearing testimony, along with several lay 
statements the Veteran has provided.

Records of VA outpatient treatment pertain to the diagnosis 
and monitoring of hypertension including through prescribed 
medication, but do not include any competent treatment 
provider's assessment on the etiology of the same.             

A September 2005 report for Compensation and Pension purposes 
indicates the Veteran's blood pressure readings taken at that 
time, the highest reading being    178 (systolic) / 88 
(diastolic). No other information or medical history is 
discussed in this report. 

The Veteran also underwent a September 2005 VA Compensation 
and Pension examination to determine whether several existing 
disorders had developed secondarily to diabetes mellitus, but 
this did not include consideration of hypertension.

A September 2006 letter from the U.S. Office of Personnel 
Management states that the Veteran was found to be disabled 
for a position as a veteran's service representative, due to 
his back condition. This correspondence does not in any 
manner reflect upon the severity or likely etiology of 
hypertension.

The June 2005 correspondence from a VA physician states that 
she had been treating the Veteran for hypertension, and that 
the purpose of the letter was to clarify the reasoning for 
increasing the dose of his antihypertensive medications. The 
letter explained that in March 2004, the Veteran's blood 
pressure had exceeded the recommended level for patients with 
hypertension and diabetes. As a result, the physician had 
adjusted dosages of medication and by July 2004 the Veteran's 
blood pressure had decreased. Reviewing this correspondence, 
it shows measures undertaken to address the Veteran's medical 
state in its entirety, but does not indicate or suggest that 
the actual cause of or a contributing factor to hypertension 
was diabetes mellitus. 

The Veteran has further provided medical journal articles 
some of which describe a possible relationship between 
diabetes mellitus and high blood pressure readings, and 
others which indicate the need to maintain close monitoring 
of blood pressure readings for diabetic patients. These 
articles while relevant to the subject of causation, do not 
indicate or imply what occurred in this particular case as to 
whether diabetes mellitus was a factor in the development and 
current severity of hypertension. See generally Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (holding that treatise 
evidence cannot simply provide speculative generic 
statements, but in order to support medical causation must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion"). See also 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000), citing 
Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).

The Veteran continued assertions through his statements and 
hearing testimony as it pertains to this petition to reopen 
on a direct basis to service, are generally the same as his 
contentions the last time the claim was considered and 
decided. See Reid v. Derwinski, 2 Vet. App. 312 (1992). See 
also Untalan v. Nicholson, 20 Vet. App. 467 (2006) (the 
presentation of new arguments based on evidence already of 
record as of the previous decision does not constitute new 
evidence). Moreover, the remaining basis upon which the 
Veteran is advancing a claim for service connection for this 
hypertension, as due to diabetes mellitus, or to PTSD, is not 
otherwise supported by competent evidence of record. See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (a claimant's lay 
testimony does not comprise a basis to reopen a claim where 
the determinative issue is that involving medical causation). 

Accordingly, new and material evidence has not been received 
to reopen the claim for service connection for hypertension. 
As the criteria for new and material evidence have not been 
met, the benefit-of-the-doubt doctrine does not apply, and 
the petition to reopen this claim must be denied. See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993). 

Initial Compensable Rating for Scar due to Spinal Surgery

The symptomatology associated with the Veteran's service-
connected post-surgical scar has remained at a level 
consistent with a noncompensable evaluation, based upon the 
competent evidence of record. Hence, this claim on appeal is 
being denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.

The Veteran's scar on the back from spinal surgery is rated 
as noncompensable, effective December 19, 2003, under 38 
C.F.R. § 4.118, Diagnostic Code 7802, the provisions that 
apply to a superficial scar evaluated on the basis of its 
surface area.

Under the applicable rating criteria, as in effect since 
August 30, 2002, Diagnostic Code 7801 pertains to scars other 
than on the head, face, or neck, that are deep or that cause 
limited motion, and cover an area of at least 6 square inches 
(39 square cm.) warrant a compensable evaluation. 

Under Diagnostic Code 7802, scars other than on the head, 
face, or neck, that are superficial and do not cause limited 
motion, and cover an area of at least 144 square inches (929 
square cm.) warrant a compensable evaluation. 

Diagnostic Code 7803 provides that a scar that is superficial 
and unstable warrants the assignment of a maximum 10 percent 
rating. Note 1 to that criteria defines an unstable scar as 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar. Note 2 further provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.
Under Diagnostic Code 7804, a scar that is superficial and 
painful on examination warrants the assignment of a 10 
percent rating. 

Also, Diagnostic Code 7805 provides that other scars (not 
otherwise considered under the rating schedule) are to be 
rated on the basis of limitation of function of the affected 
part. 

Effective October 23, 2008, VA again revised the criteria for 
the evaluation of scars. 73 Fed. Reg. 54,710-12 (Sept. 23, 
2008). The implementing regulation for the new rating 
criteria provides that these revisions apply only to 
applications for benefits received by VA on or after October 
23, 2008. A claimant rated under a previous version of the 
criteria may request review under the most recent criteria. 
The Veteran's claim for increase preceded by several years 
October 23, 2008, and he has not specifically requested 
evaluation under the latest revised criteria. However, as 
discussed below, given that the scar has not generally 
manifested pain, qualifying surface area, limited motion, or 
other symptoms of a compensable disability, there is no 
practical benefit that would ensue from applying the revised 
criteria. 

In January 2003, the Veteran underwent a decompression lumbar 
laminectomy at the lumbar spine levels L3, L4 and L5.

The report of a February 2004 VA examination of the 
peripheral nerves, in part addresses the diagnosis and 
etiology of scars on the low back. The Veteran had obtained a 
January 2003 surgical procedure for treatment of back 
problems. The VA examiner observed that there was a very well 
healed scar present that was   10.4-cm by 0.5-cm. The scar 
was not tender to palpitation or touch. The incision was 
healed well without any complications. 

On VA examination for scars in October 2008, the Veteran 
stated that since the January 2003 procedure there had been 
thickening and keloid formation on the inside of the skin 
near the scar, which pressed in and caused him to have 
further back pain and radicular symptoms. The Veteran 
indicated that his surgery was beneficial, but he still had 
trouble with chronic back pressure and pain every day, with 
flare-ups that occurred every two to three weeks. As to the 
scar itself, he stated that it itched frequently but 
otherwise did not give him any pain. He did not have any 
trouble with dehiscence or opening up. There were no ulcers, 
flare-ups, or instances of treatment required. He had no 
other specific scar symptoms, and no breakdown or ulceration. 

Objectively the scar was vertically over the lumbar region 
and was 15-cm by 3-mm. There was no keloid formation, and 
palpation did not result in any tenderness. In the mid 
portion of his scar palpation there was some abnormal 
sensation but there was no numbness. Also, there was no 
adherence to the underlying tissue or palpable evidence of 
any sort of keloid formation underneath the skin. Skin 
texture was normal. There was no instability, ulceration or 
breakdown, elevation or depression. There was no 
inflammation, or edema. The scar was superficial, and 
slightly hypopigmented. There was no induration, 
inflexibility, limitation of motion, or impairment of 
function. Range of motion in the lower back was 80 degrees 
flexion, and 25 degrees extension without pain. The diagnosis 
was lumbar scar secondary to lumbar spine surgery. According 
to the VA examiner, the symptoms the Veteran was describing 
with back pain and pressure were almost certainly secondary 
to his degenerative disk disease of the lumbar spine, and not 
because of any problems in the scar itself. The examiner 
deemed it less likely as not that any of the current symptoms 
other than the itching would be coming from the scar. The 
physician could not ascertain evidence of keloid formation 
including on the inside of the scar, which if present would 
certainly be palpable. 

Based on these findings, a compensable rating for the 
Veteran's post-surgical scar on his back is not warranted, as 
the scar since the effective date of service connection has 
essentially been asymptomatic. Initially, the dimensions of 
the scar are not at or approaching that which is consistent 
with a compensable evaluation under Diagnostic Code 7801, or 
for that matter under 7802. Turning to the actual 
symptomatology associated with the service-connected scar, 
the Veteran consistently has not had complaints of pain on 
examination, nor have there been objective signs of 
ulceration, skin breakdown or instability. Also absent are 
signs of inflammation, edema, adherence, or any visible 
keloid formation. The Veteran's assertions of keloid 
formation and inward skin growth have been noted, however, on 
the October 2008 examination the physician was unable to 
detect signs of this reported situation. As a result, there 
is no basis for applying Diagnostic Code 7803 for a 
superficial but unstable scar, or Diagnostic Code 7804 for a 
superficial and painful scar so as to warrant the assignment 
of a compensable evaluation. There is likewise no indication 
that the scar causes limitation of function, particularly as 
range of motion of the lumbar spine has been at or near 
normal levels, as to correspond to a compensable rating under 
Diagnostic Code 7805. 

In summary, a compensable rating for the Veteran's scar 
following spinal surgery  is not warranted under provisions 
of the VA rating schedule.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected post-surgical scar has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. The service-
connected disorder also is not shown to have warranted any 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown,              9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for an 
initial compensable rating for a scar on the back due to 
lower spinal surgery. The preponderance of the evidence is 
unfavorable on this claim, and hence the benefit-of-the-doubt 
doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).





ORDER

Service connection for periodontitis for outpatient treatment 
purposes is granted. 

The petition to reopen a claim for service connection for 
hypertension is denied.

An initial compensable rating for a scar on the back from 
spinal surgery is denied. 



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


